NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JAMES CARTER, DOC# T82442,                   )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2540
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 3, 2018.

Appeal from the Circuit Court for Polk
County; J. Kevin Abdoney, Judge.

James Dickson Crock of James Dickson
Crock, P.A., Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Linsey Sims-Bohnenstiehl,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



SILBERMAN, LUCAS, and SALARIO, JJ., Concur.